DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on July 13, 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.

Response to Amendment
By Applicant’s amendment filed December 3, 2020 claims 14, 23, 25, 33 and 34 have been amended and claim 22 has been canceled.  Claims 19, 20 and 25-31 are 

Response to Arguments
	Applicant’s arguments and declaration under 37 CFR 1.132 filed on December 3, 2020 have been fully considered and are persuasive in overcoming the rejection of record.  Specifically, Applicant demonstrates that the claimed composition has improved stability over the prior art composition due to the different procedures for preparing the formulations.  The prior art demonstrates preparing the hyperbaric formulations prior to use and as such is not concerned with preparing a stable formulation.  However, the claims of the instant application are drawn to a stable hyperbaric formulation prepared by adding the ropivacaine salt to a solution of baricity adjuster which leads to a premixed stable formulation.  Accordingly, the previous rejection under 35 USC 103 is hereby withdrawn.
	However, upon further search and consideration a new rejection under 35 USC 103 is detailed below.  This action is non-final.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-18, 21, 23, 24, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (2011, Chinese Medical Journal, 124 (4), pages 509-513) in view of Naropin® (Ropivacaine Hydrochloride) Product Information (April 13, 2011) and Amselem et al. U.S. Publication No. 2015/0111923 A1 and .
Claims 14-18, 21, 23, 24, 33 and 34 claim a stable hyperbaric injection solution of ropivacaine comprising a pharmaceutically acceptable salt of ropivacaine; a baricity adjuster to make the solution hyperbaric such as dextrose; a pH adjuster such as a combination of sodium hydroxide and hydrochloric acid; and a vehicle such as water, wherein no 2,6-dimethylaniline is observed in the hyperbaric injection solution of Ropivacaine after storage for one to three months at a temperature of 25° C to 40° C, 
Geng et al. teaches that intrathecal hyperbaric ropivacaine solutions are used for cesarean section (abstract).  Geng et al. teaches that ropivacaine is less cardiotoxic than equivalent concentrations of racemic bupivacaine and has a significantly higher threshold for central nervous system toxicity than racemic bupivacaine.  Geng et al. teaches preparing hyperbaric ropivacaine solutions that contain 1% wt. /vol. ropivacaine (Naropin®, AstraZeneca, Sweden) and 10% wt./vol. dextrose.
Naropin® as taught by the product information from AstraZeneca is ropivacaine hydrochloride (page 1).  Naropin® solution for injection is a sterile, isotonic, isobaric, aqueous solution of ropivacaine HCl in water for injection, and the pH of the solution is adjusted with sodium hydroxide or hydrochloric acid to remain between 4.0 and 6.0 during approved shelf-life (page 1).  The pH of a saturated solution of ropivacaine hydrochloride is 4.5 and that of a 1% (w/v) aqueous solution is 5 (page 1).
Thus Geng et al. discloses a hyperbaric injection solution of ropivacaine comprising ropivacaine hydrochloride, a baricity adjuster to make the solution hyperbaric which is 10% wt. /vol. of dextrose, water, and a pH adjuster which is sodium hydroxide or hydrochloric acid to adjust the pH to 5.

However, it is presumed that both sodium hydroxide and hydrochloric acid can be used to adjust the pH of ropivacaine hydrochloride since in the pharmaceutical arts, both an acid and base are routinely used to adjust the pH in order to achieve the optimal pH.
In addition, prior to the effective filing date of the instant application, it was known in the art as taught by Amselem et al. that sodium hydroxide and/or hydrochloric acid may be added to Naropin® solution for injection to adjust the pH [0014].  Amselem et al. teaches that one local anesthetic formulation that has been used for short term post-surgical pain management is Naropin® Injection (ropivacaine hydrochloride monohydrate) which is a sterile, isotonic solution that contains the enantiomer of bupivacaine, sodium chloride for isotonicity and water for injection, wherein sodium hydroxide and/or hydrochloric acid may be added for pH adjustment [0014].
Thus the use of both sodium hydroxide and hydrochloric acid as pH adjusters for Naropin® Injection (ropivacaine hydrochloride) is rendered obvious in view of the cited prior art teachings.
Although Geng et al. does not teach the method of preparing the hyperbaric formulation as claimed, Geng et al. teaches that hyperbaric ropivacaine formulations are useful in the art for providing anesthesia during surgery specifically for cesarean sections and thus it would have been obvious to a person of ordinary skill in the art to prepare a ready to use formulation which does not have to be prepared prior to use.  
 Mitidieri et al. teaches stable hyperbaric solutions comprising the HCL salt of the anesthetic in glucose in a hyperbaric solution, characterized by having a shelf-life at ambient temperature of at least 5 years, and whose 2-methylaniline content, throughout the entire shelf-life duration, is less than 0.10% [0010]. The new pharmaceutical compositions in accordance with the present invention are particularly suitable for intrathecal administration [0010]. Mitidieri et al. teaches a method for obtaining a pharmaceutical composition comprising the following steps: mixing water for injection, the HCl salt anesthetic and anhydrous glucose in the necessary quantities, in an inert gas atmosphere to give a medicated solution under inert gas, optionally adding NaOH to the medicated solution, to stabilize the pH from 5.0 to 6.0, filtering the medicated solution through a sterilizing filter (0.22 um), distributing the filtered medicated solution into vials under inert gas, sterilizing the medicated solution in sealed vials under inert gas at least 121.degree. C. for at least 15 minutes, to provide a sterilized medicated solution [0011]-[0016]. 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to formulate the hyperbaric formulation of Geng according to the procedures of Mitidieri et al. in order to produce a ready to use stable ropivacaine formulation useful for anesthesia in surgery.  Thus an ordinary skilled artisan would have been motivated to produce an easy to use formulation which does not have to be prepared prior to use according to the teachings of Mitidieri et al. with a reasonable expectation of success.
In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore the composition taught and rendered obvious over the prior art teachings will necessarily have no 2,6-dimethylaniline observed after storage for one to three months at a temperature of 25° C to 40° C, and the actual concentration of Ropivacaine in the hyperbaric injection solution will necessarily remain at the initial concentration after storage for one to three months at a temperature of 25° C to 40° C.
Thus the cited claims are rejected in view of the cited prior art teachings.

Conclusion
Claims 14-18, 21, 23, 24, 33 and 34 are rejected.  Claims 19, 20 and 25-31 are withdrawn.  Claims 1-13, 22 and 32 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM